Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record fails to teach “a wireless over cable (WoC) amplifier configured to communicate wireless frequency band signals to and from a modem, the modem being connected to an internet service provider network, wherein the WoC amplifier includes: an antenna in wireless communication with the modem; a wireless signal amplifier electrically connected with the antenna; an impedance transformer electrically connected with the wireless signal amplifier; and an output port; a WoC splitter including: an input port configured to communicate external network signals with the internet service provider network; a frequency band separation device configured to separate the wireless frequency band signals from the external network signals; at least one integrated port electrically connected to the frequency band separation device and the WoC amplifier, wherein the at least one integrated port is electrically connected to the output port of the WoC amplifier directly or by one or more cables; and a plurality of wireless frequency ports electrically connected to the frequency band separation device, wherein the frequency band separation device is configured to: transmit the wireless frequency band signals from the WoC amplifier to the wireless frequency ports; transmit the external network signals from the input port to the integrated port; block the wireless frequency band signals from being transmitted from the wireless frequency ports to the input port; and block the external network signals from being transmitted from the input port to the wireless frequency ports; and a WoC adapter electrically connected to the WoC splitter via one or more coaxial cables, wherein the WoC adapter is configured to receive the wireless frequency band signals from the WoC splitter and transmit the wireless frequency band signals wirelessly to one or more wireless communication devices”, as substantially described in independent claim(s) 1.  These limitations, in combination with the remaining limitations of claim(s) 1 is/are not taught nor suggested by the prior art of record.

“a wireless over cable (WoC) amplifier configured to communicate wireless frequency band signals with a modem, the modem being configured to communicate external network signals with an external network; a WoC splitter electrically connected to the WoC amplifier directly or via one or more first cables, wherein the WoC splitter is configured to communicate the wireless frequency band signals with the WoC amplifier directly or via the one or more first cables; and a WoC adapter electrically connected to the WoC splitter via one or more second cables, wherein the WoC adapter is configured to receive the wireless frequency band signals from the WoC splitter via the one or more second cables, and transmit the wireless frequency band signals wirelessly to one or more wireless communication devices”, as substantially described in independent claim(s) 6.  These limitations, in combination with the remaining limitations of claim(s) 6 is/are not taught nor suggested by the prior art of record.

The prior art of record fails to teach “a wireless over cable (WoC) amplifier configured to communicate wireless frequency band signals with a modem, the modem being configured to communicate external network signals with an external network; a WoC splitter electrically connected to the WoC amplifier directly or via one or more first cables, wherein the WoC splitter is configured to communicate the wireless frequency band signals with the WoC amplifier directly or via the one or more first cables; and a WoC adapter electrically connected to the WoC splitter via one or more second cables, wherein the WoC adapter is configured to receive the wireless frequency band signals from the WoC splitter via the one or more second cables, and transmit the wireless frequency band signals wirelessly to one or more wireless communication devices”, as substantially described in independent claim(s) 6.  These limitations, in combination with the remaining limitations of claim(s) 6 is/are not taught nor suggested by the prior art of record.

The prior art of record fails to teach “a splitter for a wireless over coaxial (WoC) communication system, comprising: an external network port configured to be connected to an external network and communicate external network signals therewith; an integrated port configured to be connected to a WoC amplifier directly or via a cable and to communicate wireless frequency band signals and the external network signals therewith directly or via the cable; a plurality of wireless frequency ports configured to communicate the wireless frequency band signals with one or more WoC adapters each comprising an antenna; and a frequency band separation device coupled to the external network port and the wireless frequency ports, wherein the frequency band separation device is configured to: separate the wireless frequency band signals from the external network signals; transmit the wireless frequency band signals between the integrated port and the wireless frequency ports; transmit the external network signals between the external network port and the integrated port; block the external network signals from transmitted between the external network port and the wireless frequency ports; and block the wireless frequency band signals from being transmitted from the wireless frequency ports to the external network port”, as substantially described in independent claim(s) 21.  These limitations, in combination with the remaining limitations of claim(s) 21 is/are not taught nor suggested by the prior art of record.

WATSON, et al (US 2013/0070772) discloses a system for communicating wireless frequency band signals over a cable network (a cable/wireless interface, paragraph [0028]). an antenna (antenna 334, fig. 3); an output port (output. paragraph [0025]); a WoC splitter including (a cable/wireless interface splitter 302 as shown in fig. 3): an input port configured to communicate external network signals with a wired network (receiving coax input at the splitter as shown in fig. 3, paragraph (0028]); a frequency band separation device configured to separate the wireless frequency band signals from the external network signals (the splitter 
BEYERS, R et al (US 5,235,619) discloses a wireless over cable "WoC" amplifier configured to communicate wireless frequency band signals; a WoC splitter including (a wireless to CATV terminal splitter 143 as shown in fig.1 over a single coaxial cable using different portions of the RF spectrum for each direction (frequency band signals), column 6 lines 15-22): at least one integrated port electrically connected to the frequency band separation device and the WoC amplifier, wherein the at least one integrated port is electrically connected to the output port of the WoC amplifier directly or by one or more cables (the splitter 143 connected to the amplifier 142 as shown in fig. 2).
Calderone (US 6,588,017 81) discloses splitter including (diplexer splitting high and low frequencies into two different ports, column 4 lines 20-30): an input port configured to communicate external network signals with the internet service provider network (the diplexer is in communication with the video processor which receives the cable in signal as shown in fig. 2); a frequency band separation device configured to separate the frequency band signals (diplexer splitting high and low frequencies into two different ports, column 4 lines 20-30).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474